DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 12/21/2020, this is a First Action Allowance on the Merits. Claims 1-85 are currently pending in the instant application.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/21/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE

1.	This communication is an Examiner's reasons for allowance in response to application filed on 12/21/2020, assigned serial 17/247,698 and titled “Vehicular Collision Avoidance System”.
2.	The following is the Examiner's statement of reasons for the indication of allowable subject matter:
a.	After carefully reviewing the application in light of the prior art of record and the searches of all the possible areas relevant to the present application, a set of related prior art references has been found, but those prior art references are not deemed strong to make the application unpatentable. A hypothetical prior art rejection would require impermissible hindsight reasoning.
 Thus, it is found that the application is now in condition for allowance.
b.	Claims 1-85 are considered allowable, since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, either individually or in combination, disclose the specific arrangement of elements / steps in the same combination as a whole specified at least in independent claims 1, 29 and 57. 
The present application is directed to a non-obvious improvement over the following prior art references:
US 2016/0318523 to Kim et al - which is directed to systems and techniques for automated driver assistance in a vehicle having an Idle Stop and Go (ISG) function that controls an engine of the vehicle. A driver assistance apparatus includes at least one object detection sensor configured to acquire an image of a view ahead of the vehicle or a view around the vehicle, and a processor configured to detect information from the acquired image. The processor determines navigation information related to the vehicle, and provides a control signal to enable or disable the ISG function based on at least one of the information detected from the acquired image or the navigation information.
US 2003/0135318 to Tellis et al - which is directed to adaptive cruise control (ACC) system (10) for a host vehicle (12) is provided. The ACC system (10) includes a forward-looking sensor (18) generating a range signal corresponding to a distance between the host vehicle (12) and a target vehicle. The forward-looking sensor (18) also generates a range rate signal corresponding to a rate that the distance between the host vehicle (12) and the target vehicle is changing. A controller (20) is electrically coupled to the forward-looking sensor (18). The controller (20) maintains a preset headway distance between the host vehicle (12) and the target vehicle, when the host vehicle velocity is less than about 40 KPH, by adjusting the host vehicle velocity in response to the range signal and the range rate signal. A method for performing the same is also provided.
US 6,534,884 to Marcus et al - which is directed to vehicle proximity sensing system for sensing vehicle activity rearward of a driver of a vehicle, said vehicle proximity sensing system comprising: a proximity sensor operable to sense vehicle activity rearward of the driver of a subject vehicle and operable to detect an approach of a rearwardly approaching vehicle; an information display viewable by the driver of the subject vehicle and operable to alert the driver of said subject vehicle that said rearwardly approaching vehicle is within a threshold distance; and a control which is operable to generate on said information display an alert to the driver of said subject vehicle that said rearwardly approaching vehicle is within said threshold distance in response to a signal from said proximity sensor.
Thus, the prior art references do not disclose the recited claim limitations when considered as a whole.
There are inventions in the field that provide similar functionality and/or have similar features, as the prior art of record shows.  The examiner's search failed to find this combination of features, nor was it obvious in light of the prior art.  It is for these reasons that the claims of the present application are found to be patentable over the prior art.
Dependent claims 2-28, 30-56 and 58-85 are deemed allowable as depending either directly or indirectly from allowed independent claims 1, 29 and 57.

c.	Therefore, Claims 1-85 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 4692959067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664